Exhibit (a)(1)(iv) Form of Notice of Withdrawal of Tender NOTICE OF WITHDRAWAL OF TENDER Regarding Shares Of A&Q MASTERS FUND Tendered Pursuant to the Offer to Purchase Dated September 19, 2014 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIREAT, AND THIS NOTICE OF WITHDRAWAL MUST BE RECEIVED BY STATE STREET BANK AND TRUST COMPANY EITHER BY MAIL OR BY FAX BY, THE END OF THE DAY ON FRIDAY, OCTOBER 17, 2014, AT 12:00 MIDNIGHT, NEW YORK TIME, UNLESS THE OFFER IS EXTENDED. Complete This Notice Of Withdrawal And Fax Or Mail To: State Street Bank and Trust Company Attn:A&Q Masters Fund Box 5493 Mail Code JHT 1651 Boston, Massachusetts 02206 For additional information: Phone: (877) 463-2074 Fax: (617) 937-0227 To assure good delivery, please send this Notice of Withdrawal to State Street Bank and Trust Company and not to your Financial Advisor. A&Q MASTERS FUND You are responsible for confirming that this Notice is received by State Street Bank and Trust CompanyTo assure good delivery, please send this page to State Street Bank and Trust Company and not to your Financial Advisor.If you fail to confirm receipt of this Notice, there can be no assurance that your withdrawal will be honored by the Fund. Ladies and Gentlemen: Please withdraw the tender previously submitted by the undersigned in a Letter of Transmittal. UBS Financial Services Brokerage Account # (if applicable): oo ooooo oo FOR INDIVIDUAL SHAREHOLDERS AND JOINT TENANTS: Signature: (Signature of Owner(s) Exactly as Appeared on Shareholder Certification)/Date Print Name of Shareholder: Joint Tenant Signature: (If joint tenants, both must sign.) (Signature of Owner(s) Exactly as Appeared on Shareholder Certification)/Date Print Name of Joint Tenant: FOR OTHER SHAREHOLDERS: Print Name of Shareholder: Signature: (Signature of Owner(s) Exactly as Appeared on Shareholder Certification)/Date Print Name of Signatory and Title: Co-Signatory if necessary: (Signature of Owner(s) Exactly as Appeared on Shareholder Certification)/Date Print Name of Co-Signatory and Title:
